         Case 1:19-cv-02443-RDM Document 77 Filed 09/07/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                     )
 MARK C. SAVIGNAC and                                )
 JULIA SHEKETOFF,                                    )
                                                     )           Civ. No. 1:19-02443 (RDM)
                Plaintiffs,                          )
                                                     )
 v.                                                  )    MEMORANDUM IN OPPOSITION TO
                                                     )    PLAINTIFFS’ MOTION FOR LEAVE
 JONES DAY, et al.,                                  )         TO FILE A SURREPLY
                                                     )
                Defendants.                          )

       Plaintiffs accuse Defendants of wasting the Court’s time with their “meritless” arguments.

But briefing on these issues is necessary only because Plaintiffs sought disclosure of the

compensation of all 850-plus Jones Day partners (for many, going back seven years), and every

piece of paper related to the setting of compensation or the admission to partnership for over 100

partners. Plaintiffs would not even consider narrowing these requests during meet-and-confer

conversations, even though their briefs make no attempt to defend the requests’ extraordinary

scope. And now, yet again in this case, Plaintiffs have asked for a surreply to raise issues that

were already covered in the existing briefing, piling disputes upon disputes.

       “The Local Rules of this Court contemplate that there ordinarily will be at most three

memoranda associated with any given motion: (i) the movant’s opening memorandum; (ii) the

non-movant’s opposition; and (iii) the movant’s reply.” Banner Health v. Sebelius, 905 F. Supp.

2d 174, 187 (D.D.C. 2012). Thus, “surreplies are generally disfavored.” Id. When asked for leave

to file a surreply, the Court should consider, among other things, “whether the movant’s reply in

fact raises arguments or issues for the first time” and also “whether the nonmovant’s proposed

surreply would be helpful to the resolution of the pending motion.” Id. Plaintiffs’ motion for leave

to file a surreply fails on both counts and should be denied.


                                                 1
         Case 1:19-cv-02443-RDM Document 77 Filed 09/07/21 Page 2 of 4




       First, the proposed surreply does not identify any new arguments made for the first time in

Defendants’ reply brief. Plaintiffs purport to respond to the “brand-new argument” that “Mark

cannot recover more than four years of lost wages—and cannot recover any front pay at all—



       .” Proposed Surreply 1. But the argument that Savignac’s “damages should not extend

beyond the period which, by his own admission, he would have been an associate” was front-and-

center in Defendants’ opening brief—this was the topic sentence of the second paragraph of Part

I.A. Defs’ Br. 10. Indeed, the two major points of Part I.A of Defendants’ opening brief were that

(1) “Savignac will not be able to obtain damages that extend into years when he speculates he

might have been elevated to partner,” id. at 10-13, and (2) that “Savignac cannot recover front pay

on these facts” because he has already obtained “comparable employment” at Steptoe and “if

Savignac claims he had the requisite qualities to be admitted to the partnership at Jones Day, there

is no reason why he would not enjoy similar prospects at Steptoe or elsewhere.” Id. at 14-16.

       Plaintiffs, of course, responded to these arguments in their opposition brief. They argued

that “Mark’s position is not comparable to his Jones Day position in the relevant (economic)

sense,” and

                     Pls’ Br. 7, 19 (emphasis omitted).

       Importantly, Plaintiffs also revealed, for the first time,



                                                                       Defendants’ first and only

opportunity to respond to these newly revealed facts was in their reply brief, arguing: “Savignac’s

own analysis of the law and facts suggests that the maximum amount of lost wages he could obtain

is 4 years” because, when he is considered for partner at Steptoe           he “will have received




                                                  2
         Case 1:19-cv-02443-RDM Document 77 Filed 09/07/21 Page 3 of 4




precisely the opportunity he says he was denied at Jones Day, and no further remediation will be

justified.” Defs’ Reply 9. This is not a new argument but a response to Plaintiffs’ new facts. The

response is fully consistent with Defendants’ long-maintained position that “‘front pay ends when

the sting of discrimination has passed and the victim has had a reasonable amount of time to secure

comparable employment.’” Defs’ Br. 10 (quoting Barbour v. Medlantic Mgmt. Corp., 952 F.

Supp. 857, 866 (D.D.C. 1997)).

       Second, Plaintiffs’ proposed surreply adds nothing to the existing briefing and does not

help resolve the existing motion. Plaintiffs’ proposed surreply dutifully marches through points

already made in Plaintiffs’ opposition brief—legal arguments (such as that it is too early in the

case for a substantive ruling on lost wages, Proposed Surreply 1, and that the focus of a lost wages

award is solely the economic differential, id. at 2-3), unsupported factual assertions (such as that

Steptoe makes far fewer partners than Jones Day or that it has a far smaller appellate practice, id.

at 2), and other speculative and equally unsupported claims (such as that Savignac will not be in

the same economic position if made partner at Steptoe, id. at 4-5, that Savignac’s job prospects

have been irreversibly damaged, id. at 5, and that a lifetime award of front pay is a possible remedy

here, id. at 6). Each of these arguments was raised in the opposition brief.

       Having failed to proffer a legitimate need for a surreply, the motion for leave to file one

should be denied. Indeed, although Defendants have so far made only two substantive motions in

this case, Plaintiffs have sought to file surreplies with respect to both of them, which is a pattern

that should not be allowed to continue. See ECF 21 (seeking to file surreply with respect to

Defendants’ motion to dismiss). Oral argument is the appropriate place for Plaintiffs to respond

to arguments in Defendants’ reply or to expand upon arguments in their opposition. The Court




                                                 3
         Case 1:19-cv-02443-RDM Document 77 Filed 09/07/21 Page 4 of 4




has already scheduled oral argument for September 9, 2021, and Plaintiffs will be able to make

any of the points raised in their proposed surreply at that time.

                                          CONCLUSION

       For these reasons, the Court should deny Plaintiffs’ motion for leave to file a surreply.




 Dated: September 7, 2021                             Respectfully submitted,

                                                       /s/ Terri L. Chase
                                                      Terri L. Chase (pro hac vice)
                                                      JONES DAY
                                                      600 Brickell Avenue, Suite 3300
                                                      Miami, Florida 33131
                                                      Ph: (305) 714-9700
                                                      Email: tlchase@jonesday.com
                                                      Traci Lovitt (Bar No. 467222)
                                                      JONES DAY
                                                      250 Vesey Street
                                                      New York, NY 10281
                                                      Ph: (212) 326-3939
                                                      Email: tlovitt@jonesday.com
                                                      Christopher DiPompeo (Bar No. 1003503)
                                                      JONES DAY
                                                      51 Louisiana Avenue NW
                                                      Washington, DC 20001
                                                      Ph: (202) 879-3939
                                                      Email: cdipompeo@jonesday.com
                                                      Anderson T. Bailey (pro hac vice)
                                                      JONES DAY
                                                      500 Grant Street
                                                      Pittsburgh, PA 15219
                                                      Ph: (412) 391-3939
                                                      Email: atbailey@jonesday.com
                                                      Attorneys for Defendants




                                                  4
